Exhibit 21.1 Name of Subsidiary State/Country of Incorporation Social Services Providers Captive Insurance Co. Arizona Ingeus Australasia Pty Ltd Australia Ingeus Australia Pty Ltd Australia Ingeus Pty Limited Australia Ingeus Victoria Pty Ltd Australia Mission Providence Pty Ltd Australia Pinnacle Australia Bidco Pty Ltd Australia Pinnacle Australia Holdco Pty Ltd Australia 0798576 B.C. LTD Canada PSC of Canada Exchange Corp. Canada WCG International Consultants Ltd. Canada Providence IT Procurement, LLC Connecticut Health Trans, Inc. Delaware Ingeus America, LLC Delaware LogistiCare Solutions, LLC Delaware Pinnacle Acquisitions LLC Delaware Prometheus Holdco, LLC Delaware Ride Plus LLC Delaware Ross Innovative Employment Solutions Corp. Delaware Provado Technologies, LLC Florida Red Top Transportation, Inc. Florida Ingeus SAS (France) France Ingeus GmBH (Germany) Germany Ingeus Co. Ltd. (Korea) Korea Pinnacle Acquisitions C.V. Netherlands LogistiCare Solutions Independent Practice Association, LLC New York Ingeus Sp z.o.o. (Poland) Poland Ingeus LLC (Saudi Arabia) Saudi Arabia Ingeus S.L. (Spain) Spain Provado Insurance Service, Inc. South Carolina Ingeus AB (Sweden) Sweden Ingeus AG (Switzerland) Switzerland Ingeus Europe Limited United Kingdom Ingeus Investments Limited United Kingdom Ingeus UK Limited United Kingdom Ingeus Training Limited United Kingdom Pinnacle UK Bidco Limited United Kingdom The Derbyshire Leicestershire Nottinghamshire & Rutland Community Rehabilitation Company Limited United Kingdom The Reducing Reoffending Partnership Limited United Kingdom The Staffordshire and West Midlands Community Rehabilitation Company Limited United Kingdom Zodiac Training Limited United Kingdom
